SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1426
KA 11-01396
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

RONALD D. ROSSBOROUGH, DEFENDANT-APPELLANT.


ROSEMARIE RICHARDS, GILBERTSVILLE, FOR DEFENDANT-APPELLANT.

BROOKS BAKER, DISTRICT ATTORNEY, BATH (JAMES P. MILLER OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Joseph W.
Latham, J.), rendered February 2, 2011. The judgment convicted
defendant, upon his plea of guilty, of forgery in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a plea
of guilty of forgery in the second degree (Penal Law § 170.10 [1]),
defendant contends that the superior court information (SCI) and
waiver of indictment were jurisdictionally defective because they
contain discrepancies in the date and location of the crime charged
therein. We reject that contention. Although defendant is correct
that a “valid and sufficient accusatory instrument is a nonwaivable
jurisdictional prerequisite to a criminal prosecution” (People v
Harper, 37 NY2d 96, 99), an accusatory instrument is jurisdictionally
defective “only if it does not effectively charge the defendant with
the commission of a particular crime” (People v Quamina, 207 AD2d
1030, 1030, lv denied 84 NY2d 1014, quoting People v Iannone, 45 NY2d
589, 600). In the case relied upon by defendant, People v Roe (191
AD2d 844, 845), the court determined that the SCI was jurisdictionally
defective because it charged defendant with a nonexistent crime.
Here, however, the SCI effectively charged defendant with the
commission of a particular crime, i.e., forgery in the second degree
in violation of Penal Law § 170.10 (1). Thus, any mistake in the SCI
“with respect to date, time or place is a technical defect rather than
a jurisdictional defect vital to the sufficiency of the [SCI] or the
guilty plea entered thereto” (People v Cox, 275 AD2d 924, 925, lv
denied 95 NY2d 962 [internal quotation marks omitted]; see People v
Dudley, 28 AD3d 1182, 1183, lv denied 7 NY3d 788; People v Kepple, 98
AD2d 783, 783). Because the SCI is not jurisdictionally defective,
defendant’s challenges to the SCI are forfeited by defendant’s plea of
guilty (Cox, 275 AD2d at 925), and in any event the valid waiver of
                                 -2-                          1426
                                                         KA 11-01396

the right to appeal encompasses those nonjurisdictional challenges
(see People v Nichols, 32 AD3d 1316, 1317, lv denied 8 NY3d 848,
reconsideration denied 8 NY3d 988). Contrary to the further
contention of defendant, the record establishes that he freely and
voluntarily waived indictment and consented to be prosecuted by way of
an SCI (see CPL 195.10, 195.20; People v Burney, 93 AD3d 1334, 1334).

     In addition, we reject the contention of defendant that his
guilty plea was not knowing, voluntary, or intelligent. Although his
contention survives his valid waiver of the right to appeal, defendant
did not move to withdraw the plea or to vacate the judgment of
conviction on that ground and thus failed to preserve that contention
for our review (see People v Russell, 55 AD3d 1314, 1314-1315, lv
denied 11 NY3d 930; People v Harrison, 4 AD3d 825, 826, lv denied 2
NY3d 740).

     Finally, we conclude that County Court did not err in sentencing
defendant as a second felony offender. Whether defendant committed
the crime at issue on January 6, 2010 or January 30, 2010 is of no
moment inasmuch as, under either date, only nine years elapsed between
the date of sentencing upon his prior conviction, i.e., January 30,
2001, and the date of the instant offense (see Penal Law § 70.06 [1]
[b] [iv]). Thus, there is no basis to disturb defendant’s sentence.




Entered:   December 28, 2012                    Frances E. Cafarell
                                                Clerk of the Court